Citation Nr: 0519571	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for ear infections, 
including otitis externa and otitis media.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
May 1993.  He also had a period of active duty for training 
in the U.S. Army Reserves from October 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned at a videoconference hearing held in November 
1999.  The Board remanded the case in April 2001. 

In April 2001, the Board remanded the issues of entitlement 
to service connection for headaches, dizziness, diarrhea 
consistent with irritable bowel syndrome, degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
and degenerative changes of the thoracic spine for further 
development.  The RO thereafter granted service connection 
for the referenced disorders in November 2002.  The above 
issues therefore are no longer in appellate status.  See 
generally Grantham v. Brown, 114 F.3d 1156 (1997). 

The issue of entitlement to service connection for 
gastroesophageal reflux disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a disorder manifested by a 
chronic ear infection.

2.  The veteran's COPD did not originate in service, and is 
not otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have chronic ear infections, 
including otitis externa or otitis media, which are the 
result of disease or injury incurred in or aggravated during 
his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO denied entitlement to service connection for the 
disorders at issue in August 1998.  In a November 2002 
correspondence, the RO informed the veteran of his 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claims, and 
essentially advised him to submit any pertinent evidence in 
his possession.  The correspondence also specifically advised 
him of the information and evidence necessary to substantiate 
his claims.  The correspondence informed him that to 
substantiate his claims the evidence should show that a 
condition began or was made worse in service, or was caused 
by an event in service; that he currently has a disability; 
and that there is a relationship between the current 
disability and an injury, disease or event in service.  The 
correspondence additionally suggested the types of evidence 
relevant to each of the above elements.  His claims were 
essentially readjudicated in an April 2003 supplemental 
statement of the case (SSOC), which also provided him with 
the regulation implementing the VCAA.  A January 2004 
correspondence provided the veteran with information similar 
to that expressed in the November 2002 letter.
 
As indicated above, the veteran was provided with several 
VCAA notices, and his claims were readjudicated by the RO in 
a SSOC.  Collectively, the foregoing notices substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 
16 Vet. App. 370 (2002).  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notice prior to the 
August 1998 adjudication did not affect the essential 
fairness of the adjudication, and was not prejudicial to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not alleged prejudice from any error 
in the timing or content of the VCAA notices, and given the 
specificity of those notices, as well as the time afforded 
the appellant to reply following the notices to respond, the 
Board finds that any error in the timing of the notices is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The record shows 
that the report of his discharge examination for his service 
ending in May 1993 is not on file.  The Board remanded the 
case in April 2001 to attempt to obtain the referenced 
examination report.  While the RO thereafter contacted the 
National Personnel Records Center, it was informed in 
December 2002 that no further service medical records, 
including the referenced discharge examination, were 
available.  

In February 2003, the RO notified the veteran that efforts to 
obtain the examination report were unavailing, and requested 
that he indicate whether he had any service medical records 
in his possession, or whether he could identify the location 
at which the examination occurred.  The April 2003 SSOC again 
informed him that his separation examination could not be 
located.  In light of the above, and as the Board is not 
aware of any alternative source for the veteran's separation 
examination, the Board finds that further efforts to obtain 
the referenced examination report would be futile.  VA's duty 
to assist the veteran in obtaining that examination report 
has been fulfilled.

In addition, the record reflects that the veteran attended VA 
examinations in April 1998, May 1999 and April 2002, and that 
medical opinions addressing the etiology of the disorders at 
issue are on file.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

I.  Ear infections

Factual background

Service medical records show that the veteran presented in 
December 1983 with flu symptoms.  Physical examination 
revealed fluid in his right ear.  He was diagnosed with a 
viral syndrome.  In May 1987 he complained of left ear 
stuffiness; physical examination showed cerumen impaction.  
In November 1989 he complained of ear and head pressure.  On 
physical examination his tympanic membranes were retracted.  
He was diagnosed with perennial rhinitis versus viral 
syndrome.  In August 1990, he complained of ear drainage; his 
ears were normal to examination, and the examiner diagnosed 
tonsillitis.  In December 1991, he was treated for a viral 
syndrome, at which time his tympanic membranes were clear.  
In August 1992, the veteran complained of sore throat.  
Physical examination showed that both tympanic membranes were 
discolored, and he was diagnosed with possible ear infection.

The veteran's ears were within normal limits at a July 1997 
general VA examination.

VA treatment records for July 1993 to January 2003 show that 
the veteran reported in March 1998 that he recently had an 
ear infection.

On file are private medical records for November 1993 to 
August 1998 showing that the veteran complained of right ear 
pain in June 1994; his right tympanic membrane was red and 
opaque to examination, and the examiner diagnosed otitis 
media.  He presented later in June 1994 with left ear pain 
and similar tympanic membrane findings; the examiner again 
diagnosed otitis media.  In May 1995 he complained of sore 
throat, sinus problems, and ear drainage; he described the 
symptoms as occurring seasonally.  The veteran's tympanic 
membranes were clear, and the examiner diagnosed allergic 
rhinitis.  In September 1995 he reported recent right ear 
pain over the prior two days.  Physical examination revealed 
a red and swollen ear canal, and a retracted drum.  The 
examiner diagnosed otitis media and otitis externa.  In 
February 1997, he was treated for otitis externa, and in 
October 1997 was treated for an inner ear infection.  
Physical examination in August 1998 at the Touro Infirmary 
revealed unremarkable ears.

At a Persian Gulf War Registry examination in November 1996, 
physical examination of the veteran's ears revealed no 
abnormalities.

Of record are statements by the veteran's parents indicating 
that he was healthy prior to service.

At an April 1998 VA examination the veteran reported that his 
ears tended to clog about once per year since service.  
Physical examination of the ears disclosed no identified 
abnormalities.  The examiner diagnosed mild external otitis.

The veteran attended a VA examination in May 1999, conducted 
by the same physician who evaluated him in April 1998.  
Physical examination of the ears was normal, and the examiner 
concluded that the veteran had no evidence of any ear 
disease.

At a November 1999 hearing before the undersigned, the 
veteran testified that he experienced ear infections 
frequently.  He denied experiencing any ear infections in 
service.

At an April 2002 VA examination the veteran complained of 
recurrent ear infections.  Physical examination disclosed no 
abnormalities, and no evidence of infection.  The examiner 
concluded that the veteran exhibited no evidence of otitis 
media or externa.  He explained that in patients with chronic 
otitis externa, no wax or aural production is present.  The 
examiner noted that in the veteran's case, normal-appearing 
wax was present, consistent with the absence of any evidence 
of chronic otitis.  The examiner concluded that there was no 
evidence to confirm that the veteran had any ear disease. 

Analysis

Initially, the record reflects that in April 2001 the Board 
denied entitlement to service connection for ear infections 
on an undiagnosed illness basis.

The veteran's service medical records are silent for any 
reference to ear infections, other than an August 1992 entry 
indicating the possibility of such an infection.  The veteran 
himself denies experiencing any ear infections while on 
active duty.  The post-service medical evidence on file 
documents about five episodes of ear infection in ten years, 
each occurring within a four year period ending October 1997 
(although he reported one additional infection occurring in 
March 1998).  Significantly, no treating or examining 
physician has suggested that he has chronic otitis, that he 
otherwise has a chronic ear infection disorder, or that any 
current ear infection is related to service.  The VA 
physician who diagnosed the veteran in April 1998 with otitis 
externa has determined that the veteran does not in fact have 
a disorder manifested by a chronic ear infection.  In May 
1999 he concluded that the veteran had no evidence of any ear 
disease, and in April 2002 specifically indicated that the 
appellant did not have any evidence of chronic otitis externa 
or media.  He supported his conclusion by describing certain 
findings on ear examination which were consistent with the 
absence of chronic ear infections.

The Board acknowledges the veteran's contention that he 
experiences ear infections frequently or constantly, but 
points out that his statements and testimony are unsupported 
by VA and private treatment records documenting only five (or 
perhaps six) episodes of ear infections in the course of ten 
years, and none after March 1998.  Moreover, there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions.  As a layperson, 
therefore, his statements and testimony as to medical 
diagnosis (in this case that his ear infections are chronic, 
that he otherwise has a chronic ear infection disorder, or 
that he has experienced ear infections since March 1998) or 
causation, do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In short, the only medical opinion to address the etiology of 
the veteran's ear infections provides that the appellant does 
not have a current ear infection disorder, or at least such a 
disorder which is etiologically related to service.  This 
opinion is supported by the evidence of record showing the 
absence of any ear infections in service or until more than a 
year after service, with no more than six episodes of ear 
infections between 1993 and 2003, and with physical findings 
suggesting that any ear infections experienced by the veteran 
were acute in nature.

As noted previously, there must be evidence of a current 
disability in order for service connection to be granted for 
that disability.  Rabideau.  Since the competent evidence on 
file does not show that the veteran currently has chronic ear 
infections, or at least such infections which are 
etiologically related to service, the Board finds that the 
preponderance of the evidence is against the claim.  The 
veteran's claim for service connection for ear infections is 
denied.  The Board has considered the applicability of the 
benefit of the doubt doctrine, however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  38 U.S.C.A. § 5107.

II.  COPD

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of COPD.  A chest X-ray study in July 
1991 showed the absence of any disease.

VA treatment records for July 1993 to January 2003 show that 
the veteran presented in November 1996 complaining of a 
morning cough productive of black phlegm; he reported that he 
had stopped smoking around 1983.  He denied any shortness of 
breath symptoms.  Chest X-ray studies were normal.  In 
December 1996 he presented with complaints of an upset 
stomach and shortness of breath; physical examination showed 
epigastric tenderness.

Private medical records for November 1993 to August 1998 show 
that the veteran complained of spitting up blood in June 
1994; the examiner diagnosed otitis media.  In December 1996 
he complained of a cough with shortness of breath, and in 
January 1997 complained of intermittent exertional dyspnea.  
He reported that while he no longer smoked, he had a 9-year 
history of smoking.  Physical examination revealed that his 
lungs were normal.

When examined as part of a Persian Gulf War Registry 
examination in November 1996, the veteran reported coughing 
up black phlegm in the morning, which cleared up during the 
day.  The assessment was a productive cough manifested by 
blackish sputum.

Statements on file from the veteran's parents indicate that 
he was healthy prior to service.

On VA examination in July 1997, the veteran denied 
experiencing any shortness of breath or chronic productive 
cough.  He did explain that he exhibited a productive cough 
with blackish sputum after returning from the Persian Gulf, 
although the cough had resolved.  The examiner found no 
abnormalities on lung examination.  Pulmonary function 
testing (PFT) showed findings consistent with very mild 
obstructive defect.  The examiner did not diagnose a lung 
disorder.

The veteran attended a VA examination in April 1998, at which 
time physical examination disclosed that his lungs were 
normal.  He underwent PFT studies which resulted in findings 
consistent with mild obstructive defect.  The examiner 
diagnosed the veteran with COPD.

At an April 1999 VA examination, physical examination of the 
veteran's lungs revealed no identified abnormalities.

At his November 1999 hearing, the veteran denied currently 
having COPD, but testified that he experienced shortness of 
breath at night and with some exertional activities.  He 
explained that his lung symptoms began in service, but that 
he did not report these symptoms to any treating personnel.  

The veteran attended a VA examination in April 2002.  He 
reported that his COPD began in 1991, with symptoms including 
soreness, tightness, and tingling of the lungs, and shortness 
of breath.  He explained that he did not report these 
symptoms to treating personnel in service, and did not 
receive any treatment in service for the complaints.  He 
reported continued daily shortness of breath.  Physical 
examination of his lungs revealed findings that were within 
normal limits.  Chest X-ray studies were normal.  He 
underwent PFT studies with results consistent with mild 
obstructive defect.  The examiner diagnosed COPD based on PFT 
studies.  The examiner explained, however, that there was no 
evidence of COPD or any associated symptoms in service, and 
no lung pathology on any chest X-ray studies.  He concluded 
that there was no evidence suggesting that the veteran's COPD 
was related to service.

Analysis

Initially, the record reflects that the Board denied 
entitlement to service connection for COPD on an undiagnosed 
illness basis in April 2001.

Service medical records are silent for any complaints, 
finding or diagnosis of COPD, and there is no postservice 
medical evidence of COPD for several years after service.  
Further, there is no competent evidence linking the veteran's 
COPD to his period of service.  The only medical opinion on 
file to address the etiology of the veteran's COPD concluded 
that the disorder was not related to service.  

Although the veteran contends that he experienced COPD in 
service, he admits that he did not report any symptoms or 
receive treatment for the disorder.  While he contends that 
his COPD originated in service or is otherwise related to 
service, there is no indication that he is qualified through 
education, training or experience to offer medical opinions, 
his statements and testimony as to medical diagnosis and 
causation do not constitute competent medical evidence.  
Espiritu.

In sum, there is no competent evidence of COPD in service or 
until several years after service, and no competent evidence 
linking COPD to service.  As the only competent evidence 
addressing the etiology of the COPD is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The veteran's claim for service 
connection for COPD is therefore denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for ear infections, 
including otitis externa and otitis media, is denied.

Entitlement to service connection for COPD is denied.


REMAND

Service medical records are silent for any complaints or 
finding of GERD.  They do show treatment in March 1990 for 
acute gastroenteritis.

When examined by VA in July 1997 the veteran complained of 
epigastric burning pain radiating into his chest and throat.  
He reported having these symptoms since the end of the war.  
Physical examination, X-ray studies of the abdomen, and an 
upper gastrointestinal study were normal, but the examiner 
diagnosed the veteran with GERD.

VA treatment records for July 1993 to January 2003 show that 
the veteran was diagnosed with GERD in November 2000 after 
demonstrating epigastric tenderness.

The Board's April 2001 decision denied the claim for GERD as 
due to an undiagnosed illness, on the basis that GERD is a 
clinically diagnosable disorder.  The Board remanded the case 
for the RO to schedule the veteran for a VA examination 
addressing whether the diagnosed GERD is etiologically 
related to service.

The veteran thereafter attended a VA examination in April 
2002, at which time he reported that GERD began in 1991, with 
symptoms including burning in his upper stomach and throat.  
He denied reporting or receiving treatment for his symptoms 
in service.  An upper gastrointestinal study showed minimal 
gastroesophageal reflux, but otherwise normal findings.  The 
examiner diagnosed GERD, based on the diagnostic study, and 
concluded that it was at least as likely as not that the 
symptoms of GERD were related to an undiagnosed illness 
because the symptoms had their onset after 1997.

As is clear from the above, the examiner misunderstood the 
Board's remand instructions, as well as the import of the 
Board's denial of service connection for GERD under 38 C.F.R. 
§ 3.317 as an undiagnosed illness.  The veteran has a 
clinically diagnosed disorder, namely GERD.  The provisions 
of 38 C.F.R. § 3.317 are therefore not for application.  
(That is, if the veteran has a diagnosed illness, by 
definition he does not have an undiagnosed illness.)  The 
Board made this clear in the April 2001 decision.  The 
examiner nevertheless implicitly relied on 38 C.F.R. § 3.317 
when he concluded that the GERD (again, a diagnosed disorder) 
was due to an undiagnosed illness because the symptoms 
attributable to GERD arose within several years of the 
veteran's discharge.  The examiner's opinion is not 
responsive to the Board's request.  Hence, the Board will 
remand the GERD claim for another VA examination.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate 
expertise, preferably by one who has 
not previously examined the 
appellant, to determine the nature 
and etiology of the claimant's GERD.  
All indicated studies, tests and 
evaluations deemed necessary must be 
performed.  Thereafter, the examiner 
must opine whether it is at least as 
likely as not that the veteran's 
GERD is etiologically related to the 
appellant's period of service.  The 
claims folder must be made available 
to the examiner for proper review of 
the complete medical history. 
  
2.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, has been conducted 
and completed in full.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


